Citation Nr: 0026971	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  97-25 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1974.

The current appeal arose from a February 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO, in pertinent part, 
denied entitlement to service connection for PTSD.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

PTSD linked to the veteran's military service is not 
currently shown.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(a) (West 1991);  38 C.F.R. 
§§ 3.303, 3.304, added May 19, 1993, 58 Fed. Reg. 29110 (May 
19, 1993), and as amended effective March 7, 1997, 64 Fed. 
Reg. 32807-32808 (June 18, 1999). 4.125 (1999) as amended 61 
Fed. Reg. 52700 (October 8, 1996)..


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

A review of the service medical records discloses that in 
September 1973 the veteran was referred for a psychiatric 
evaluation.  An October 1973 special psychiatric consultation 
report shows it was determined that he was not 
psychiatrically ill, but fully fit for duty and with support 
and understanding would finish his obligation honorably.  The 
December 1973 report of general medical examination for 
discharge shows the clinical evaluation of the psychiatric 
system was normal.

The veteran's record of service (DD-214) shows he was trained 
as a boiler technician.  His decorations included a Republic 
of Vietnam Campaign Medal, and a Vietnam Service Medal with 
one Bronze Service Star.

A September 1986 VA hospital discharge summary includes a 
diagnosis of PTSD, in part apparently related to the 
veteran's status as a Vietnam veteran and complaints of 
nightmares, sweating and trembling.

Private psychotherapy reports dated in April 1990 and 
December 1991 include a diagnosis of chronic PTSD.

The veteran submitted a PTSD stressor statement in October 
1996.

An October 1996 VA Social and Industrial Survey record shows 
the interviewer was of the opinion the veteran was suffering 
from a psychosis, not PTSD.

An October 1996 VA special psychiatric examination to 
ascertain whether PTSD was present concluded in diagnoses of 
delusional disorder, not otherwise specified; history of 
alcohol abuse, in remission; and anxiety disorder, not 
otherwise specified.  The veteran related a ship explosion 
and recovering bodies.  The examiner described additional 
descriptions of the veteran as delusional in nature.

A November 1996 letter from a private psychologist shows the 
veteran was being treated for emotional difficulties, some of 
which were related to his service in and around the waters of 
Vietnam from 1972 to 1973.  The examiner noted the veteran 
reported to have been engage din combat for 153 days.  He was 
noted to have some difficulties of major psychiatric 
impairment which had the appearance of disordered thinking of 
a paranoid schizophrenic nature.  Some of the symptoms of 
this difficulty that compromised his functioning included a 
systematized delusional belief system in which he believed he 
was part of a military conspiracy and was housed in the 
"Hanoi Hilton" as a prisoner of war.

On file is correspondence from the U.S. Armed Forced Center 
for Research of Unit Records (USASCRUR) dated in May and 
October 1998.  Command Histories for the veteran's ship 
assignments were provided in October 1998.  There was no 
verification of any stressors.

A May 1999 independent special psychiatric examination for VA 
compensation purposes shows the examiner stated that the 
veteran did not meet the criteria for a diagnosis of PTSD.  
Psychological studies were associated with the examination.  
The examiner related that the veteran presented a rather 
unusual and confusion story that may be of a delusional 
nature.  The examiner noted that he did not report any 
concrete events that clearly made his service experience 
cause the development of PTSD.  The examiner stated there 
were no significant objective symptoms to substantiate his 
complaints.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The Court has held that although a claim need not be 
conclusive, the statute provides that it must be accomplished 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between in-service injury or disease and the current 
disability (medical evidence).  Epps v. Brown, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Court has held that a well-grounded claim for PTSD 
requires (1) medical evidence of a current PTSD disability; 
(2) medical or lay evidence (presumed credible for these 
purposes) of an in-service stressor; and (3) medical evidence 
of a link between service and the current PTSD disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Epps v. Brown, 
9 Vet. App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) qff'd, 78 F.3d 604 (Fed. Cir. 1996).

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000).

If the claim is not well grounded, the appellant cannot 
invoke VA's duty to assist in the development of the claim.  
38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engage 
din combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner of war, prisoner of war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f), effective prior to March 7, 
1997; added 58 Fed. Reg. 29110, effective May 19, 1993).

Eligibility for service connection of a well-grounded PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner of war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner of war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999) (emphasis added) as 
amended effective March 7, 1997, 64 Fed. Reg. 32807-32808 
(June 18, 1999); see 38 U.S.C.A. § 1154(b) (West 1991); see 
also Cohen v. Brown, 10 Vet. App. at 138; Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).



However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  However, the issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis based on the facts of each case.  

Any evidence which is probative of the issue of whether a 
veteran engaged in combat may be used by a veteran to support 
a veteran's assertion that he was engaged in combat.  The 
benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra; see also Patton v. West, 12 
Vet. App. 272, 277 (1999).


The Board notes that 38 C.F.R. § 3.304(f), as written above 
was amended to conform to the Cohen holding.  64 Fed. Reg. 
32807 (1999).  As the Cohen determination was in effect when 
the RO reviewed this case, the Board finds no prejudice to 
the veteran in proceeding with this case at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish  chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

The Board finds that the veteran's claim for service 
connection for PTSD is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  The veteran has presented lay testimony of in-
service stressors; he has previously been diagnosed with 
PTSD; and competent medical professionals who provided such 
diagnosis appear to have predicated it, at least in part, on 
the veteran's previous service in Vietnam.  

To establish service connection for PTSD the three elements 
necessary are: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.

To well ground the claim would of course require a somewhat 
less burdensome showing from the veteran.  In view of 
previous diagnoses of PTSD in connection with VA 
hospitalization and private treatment, the Board is of the 
opinion the evidentiary record minimally is sufficient to 
well ground the veteran's claim.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000).

As a result of the veteran having satisfied the element for a 
well-grounded claim, there is an obligation to assist him in 
the development of the claim.  The Board finds that any 
obligation that existed has been met in view of the 
development undertaken by the RO which secured a stressor 
statement from the veteran, afforded him the benefit of two 
VA special psychiatric examinations, obtained a substantial 
quantity of evidence, and requested verification of stressors 
provided by the veteran from the USASCRUR.  There does not 
appear to be any deficiency in the development that could be 
viewed as potentially prejudicial to the claim.

The recent amendment of section 3.304 was intended to correct 
certain regulatory deficiencies principally regarding PTSD 
claims based upon combat stressors.  



Also in Cohen it was pointed out that the 1996 amending of VA 
rating criteria pertaining to recent disorders included 
adoption of the nomenclature of DSM-IV (American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994), and that § 3.304(f) did not 
specifically set forth any requirements regarding the 
sufficiency of a stressor and the adequacy of symptomatology 
to support a diagnosis of PTSD.

The amendment required that the medical evidence diagnosing 
PTSD comply with 38 C.F.R. § 4.125(a), which requires that 
diagnoses of mental disorders conform to DSM-IV.  The record 
shows the veteran was afforded VA examinations in 1996 and 
1999 that did not find PTSD.  The examiners on each occasion 
presumably applied the then current diagnostic criteria and 
took them into account.  Cohen, 10 Vet. App. at 140.

The recent changes to § 3.304(f) are noted as well as the 
retroactive application.  From the examination reports it 
appears that criteria for the PTSD diagnostic formulation 
were not met on examinations.  The record shows no 
confirmation of PTSD as a diagnosis since 1991.

The evidentiary considerations to establish service 
connection for adjudication on the merits are somewhat 
different from those in determining well groundedness.  The 
Board is no longer required to determine if there is a clear, 
current diagnosis of PTSD linked to service events.  The 
record shows that there are multiple diagnoses to account for 
the veteran's psychiatric symptomatology, although PTSD does 
not appear in the forefront other than briefly in the mid-
1980's and early 1990's.  It is the Board's opinion that the 
record does not establish a diagnosis of PTSD linked to 
service in this case.  A clear diagnosis of PTSD is no longer 
an essential element to establish service connection, but the 
change in the regulation cannot be applied earlier than its 
effective date.  In any event, previous diagnoses of PTSD 
were not based upon verified stressors and linked to service.

The Board reiterates that there is currently no established 
diagnosis of PTSD linked to service, which is a critical 
element that must be present to support service connection.  
On the contrary, the veteran's stressor descriptions have 
been vague, have been attributed to delusions by VA and non-
VA competent medical professionals, and have been 
insufficient to permit verification by USASCRUR.  As the 
board reported earlier, the most recent examination of shows 
the VA examiner recorded that the veteran did not provide any 
concrete events referable to his service experience.  The 
examiner considered the veteran's description as delusional 
in nature.  Moreover, the VA examiner stated that the veteran 
demonstrated no PTSD symptomatology to even warrant a 
diagnosis.

In conclusion, the Board has determined that there is no 
credible supporting evidence that any claimed in-service 
stressor actually occurred.  West v. Brown, 7 Vet. App. 70, 
79-80 (1994).  Thus, there is no current diagnosis of PTSD 
shown to be related to recognized military stressors.  In 
light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit of the 
doubt standard applies; the preponderance of the evidence is 
against the of entitlement to service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 



